EDWARD R. KORMAN, District Judge,
concurring in part, dissenting in part:
Darnell Greathouse (“Greathouse”) complained orally to his employer, JHS Security, Inc. (“JHS”), that he had not received a paycheck in several months. Greathouse alleged that he was terminated as a result. The majority recognizes that, under Lambert v. Genesee Hosp., 10 F.3d 46 (2d Cir.1993) (Walker, J.), Greathouse would be precluded from recovering on his FLSA retaliation claim, because the complaint that prompted his retaliatory dismissal was made to his employer, and not to a government agency. Nevertheless, it declines to follow Lambert because it concludes that it is no longer good law after Kasten v. Saint-Gobain Performance Plastics Corp., — U.S. —, 131 S.Ct. 1325, 179 L.Ed.2d 379 (2011). Moreover, because any damage award predicated on New York Labor Law (“NYLL”)' — if such an award were made — would duplicate Greathouse’s recovery on the Fair Labor Standards Act (“FLSA”) retaliation claim, the majority declines to address the issue whether he waived his claim for damages under the NYLL. This assumes that on remand, contrary to my understanding of Hasten, Greathouse would be entitled to recover damages if Lambert is overruled.
*118I agree that the district court erred by-denying an award of damages on the FLSA retaliation cause of action. I would hold that Greathouse is entitled to an award of damages in his favor pursuant to the anti-retaliation provision of the FLSA § 215(a)(3) and on his pendent NYLL § 215(2) claim. I reach this conclusion because the procedural posture of this case makes it inappropriate to do anything other than enter a default judgment on both causes of action after the failure of the defendants to appear.
BACKGROUND
I begin with a brief overview of the procedural history of the case. On March 15, 2012, the district judge ordered “that a default judgment be entered against [the] defendants ... with the amount of the judgment to be determined after an inquest before ... the magistrate 'judge.” Default J. & Inquest Order, Greathouse v. JHS Sec., Inc., No. 11-cv-7845 (S.D.N.Y. March 15, 2012), ECF No. 15. On September 7, 2012, the magistrate judge issued a Report & Recommendation (“R & R”) that acknowledged that “[b]ecause the default establishes defendants’ liability ... the only remaining issue is whether plaintiffs [sic] have supplied adequate proof of "their damages.” R & R, Greathouse v. JHS Sec., Inc., No. 11-cv-7845 (S.D.N.Y. Sept. 7, 2012) (citing Bambu Sales, Inc. v. Ozak Trading Inc., 58 F.3d 849, 854 (2d Cir.1995)), ECF No. 26 at 2. Nevertheless, rather than address the issue of whether plaintiff had supplied adequate proof of his damages, he ignored the direction of the district judge, as well as the rule of law that he had previously cited, and went on to address the issue of whether the allegations in the complaint were sufficient to state a claim for relief.
Specifically, as relevant here, he found deficient the cause of action alleging that Greathouse was terminated because he had complained to his superior about the non-payment of wages. Relying on Lambert, he concluded that, “[b]ecause Great-house does not allege that his termination was in response to the submission of a complaint to some relevant governmental or other prosecutorial authority, Great-house fails to state a claim for retaliation under the FLSA.” Id. at 15. Consequently, he declined to recommend that damages be awarded on that claim, even though Greathouse presented evidence documenting the damages that he suffered as a result of the retaliatory termination. The magistrate judge did not address the plaintiffs NYLL anti-retaliation claim, which was not dependent on whether the employee’s grievance was voiced to a judicial or administrative body.
Greathouse appealed to the district judge, who adopted the recommendation of the magistrate judge that the allegations failed to state a claim under the FLSA. Greathouse v. JHS Sec. Inc., No. 11 CIV. 7845(PAE)(GWG), 2012 WL 5185591, at *5 (S.D.N.Y. Oct. 19, 2012). Moreover, he rejected Greathouse’s objection that he was entitled to a judgment under the NYLL retaliation statute because Great-house did not refer to that cause of action in the findings of fact and conclusions of law that he filed with the magistrate judge. Id. at *6. While he was not required to do so, the district judge held, sua sponte, that this constituted a waiver of Greathouse’s objection. On appeal, we appointed Vilia B. Hayes, a partner at Hughes Hubbard & Reed LLP and the then-President-elect of the Federal Bar Council, to argue on behalf of the absent defendants in favor of the judgment below to the extent that it relied on Lambert.
DISCUSSION
I. The Effect of the Default Judgment
Regardless of whether the majority’s decision to overrule Lambert is correct — an *119issue that I address later in this opinion— this is not the appropriate case in which to reconsider that decision. Specifically, we should exercise restraint here in light of this case’s troubling procedural posture, arising as it does from a default judgment. There is something wrong when a case or controversy, to the extent that it exists, is principally between a plaintiff and the judges deciding the case. The way to avoid such an anomalous procedure here is to award damages based on the default judgment entered by the district court against JHS and its owner and president, Melvin Wilcox (“Wilcox”), who failed to appear in the district court. I proceed to discuss the rules governing the entry of default judgments and demonstrate that the entry of default judgment would be particularly appropriate, if it was not compelled, in this case.
A. The Default Judgment and the FLSA Retaliation Cause of Action
Fed.R.Civ.P. 55(b) sets out the procedures to be followed when a defendant defaults by failing to appear. First, Rule 55(b)(1) provides that, “[i]f the plaintiffs claim is for a sum certain or a sum that can be made certain by computation, the clerk ... must enter judgment for that amount and costs against a defendant who has been defaulted for not appearing and who is neither a minor nor an incompetent person.” Fed.R.Civ.P. 55(b)(1) (emphasis added). By these terms, the entry of default judgment for the damages requested is mandatory and there is no room for discretion to deny an award of damages because the complaint does not state a claim for relief.
Rule 55(b)(2) provides in pertinent part that “[i]n all other cases,” which would presumably include cases in which damages are not even sought, as well as cases where damages claimed are other than a sum certain, “[t]he court may conduct hearings or make referrals ... when, to enter or effectuate judgment, it needs to: (A) conduct an accounting; (B) determine the amount of damages; (C) establish the truth of any allegation by evidence; or (D) investigate any other matter.” Fed. R.Civ.P. 55(b)(2) (emphasis added). There is no reason why the Federal Rules of Civil Procedure would mandate the entry of a judgment without an examination of the allegations of the complaint where the amount sought is for a sum certain, but permit such an inquiry simply because the damages are not certain. The reason for the discretion vested in Rule 55(b)(2) is to permit proceedings facilitating the district judge’s determination of damages or other relief sought in the complaint that fall within the discretion of the trier of fact. Thus, in Flaks v. Koegel, 504 F.2d 702, 707 (2d Cir.1974), we held that a hearing was required to determine punitive damages because such damages were within the discretion of the trier of fact and were “clearly not liquidated or computable and there is no basis at all here to award the amount set forth in the complaint.”
This is not to say' that courts are obligated to enter default judgments no matter how frivolous the suit, so long as the defendants have defaulted. Courts have both statutory and inherent authority to sua sponte dismiss frivolous suits. See Fitzgerald v. First East Seventh Street Tenants Corp., 221 F.3d 362, 364 (2d Cir.2000) (“[W]e hold that district courts may dismiss a frivolous complaint sua sponte even when the plaintiff has paid the required filing fee....”). Indeed, in cases proceeding in forma pauperis, the discretion of the district court may even be greater. Benson v. O'Brian, 179 F.3d 1014 (6th Cir.1999). The standard for frivolousness does not encompass otherwise well-pled claims for relief on the ground *120that they fail to state a claim, although there may be some overlap between those two classes of suits. Neitzke v. Williams, 490 U.S. 319, 326, 109 S.Ct. 1827, 104 L.Ed.2d 338 (1989). Frivolous suits are those that lack “an arguable basis either in law or fact.” Denton v. Hernandez, 504 U.S. 25, 31, 112 S.Ct. 1728, 118 L.Ed.2d 340 (1992) (quoting Neitzke, 490 U.S. at 325, 109 S.Ct. 1827). As the Supreme Court explained in Neitzke,
Close questions of federal law, including claims filed pursuant to 42 U.S.C. § 1983, have on a number of occasions arisen on motions to dismiss for failure to state a claim, and have been substantial enough to warrant this Court’s granting review, under its certiorari jurisdiction, to resolve them [even though they were initially dismissed]. It can hardly be said that the substantial legal claims raised in these cases were so defective that they should never have been brought at the outset. To term these claims frivolous is to distort measurably the meaning of frivolousness both in common and legal parlance. Indeed, we recently reviewed the dismissal under Rule 12(b)(6) of a complaint based on 42 U.S.C. § 1983 and found by a 9-to-0 vote that it had, in fact, stated a cognizable claim — a powerful illustration that a finding of a failure to state a claim does not invariably mean that the claim is without arguable merit.
Neitzke, 490 U.S. at 328-29, 109 S.Ct. 1827 (internal citations omitted). In this case, there has never been a suggestion that plaintiffs suit is frivolous, even as there has been much discussion as to whether it adequately states a claim.
Moreover, an aggrieved party against whom a default judgment has been entered also has recourse to set aside the judgment after the fact. Rule 55(c) confers discretion on the district court to provide for relief from the entry of a default judgment for “good cause shown,” and that a default judgment may be vacated “in accordance with Rule 60(b).” Fed.R.Civ.P. 55(c); see 10A Wright, Miller & Kane § 2692 at 90, § 2693 at 103-04 (“[Several courts [including the Second Circuit] have concluded that Rules 55(c) and 60(b) express a policy of liberality toward motions for relief from default entries and default judgments,” and “they have ruled that on a motion for relief from the entry of a default or a default judgment, all doubts should be resolved in favor of the party seeking relief.); see also Davis v. Musler, 713 F.2d 907, 915 (2d Cir.1983) (same). This provides significant protection against any miscarriage of justice that may result from a defendant’s decision not to appear and a resulting default judgment.
In light of these protections, there seems little justification for granting defaulting parties the benefits they received in this case. Those benefits were substantial. The magistrate in the case essentially took it upon himself to act as counsel for parties who had not bothered themselves to appear in court. Acting as both counsel and judge, the magistrate — affirmed by the district judge — sua sponte denied damages on a previously entered default judgment on the basis of a defense that the defendants may have waived if they had appeared and not timely raised it. See Arbaugh v. Y & H Corp., 546 U.S. 500, 506-07, 126 S.Ct. 1235, 163 L.Ed.2d 1097 (2006) (holding that an objection that a complaint failed to state a claim could not be asserted post-judgment). Then, we appointed counsel to defend on appeal the lawyering of these judicial officers on behalf of parties who, never even appeared in court. Thus, through the magistrate judge, the district court judge, and the able counsel appointed by this Court, defendants may have obtained far more capable representation than they would have *121obtained had they not chosen voluntarily to default and instead retained their own counsel.
Separate and apart from the manner in which Rule 55(b) should be construed, we held in Trans World Airlines v. Hughes that, while a hearing was necessary on' the issue of damages, “there was no burden on [the plaintiff] to show that any of [the defendant’s] acts pleaded in the complaint violated the antitrust laws nor to show that those acts caused the well-pleaded injuries, except as we have indicated that it had to for the purpose of establishing the extent of the injury caused [to the plaintiff], in dollars and cents.” 449 F.2d 51, 70 (2d Cir.1971), rev’d on other grounds, 409 U.S. 363, 93 S.Ct. 647, 34 L.Ed.2d 577 (1973). On the contrary, we held that “[t]he default had the effect of admitting or establishing that the acts pleaded in the complaint violated the antitrust laws and that those acts caused injury to TWA in the respects there alleged.” Id.
We reiterated this holding in Bambu Sales, Inc. v. Ozak Trading Inc., 58 F.3d 849, 854 (2d Cir.1995), where Judge McLaughlin observed “[t]here is no question that a default judgment establishes liability.” Indeed, writing in. a later case, Judge McLaughlin held that this distinguishes default judgments from unopposed motions for summary judgment. Vermont Teddy Bear Co., Inc. v. 1-800 Beargram Co., 373 F.3d 241, 242 (2d Cir.2004). There, the district judge granted an unopposed motion for summary judgment after assuming the truth of the allegations in the complaint and failing to analyze any of the complex legal and factual issues. Id. at 242, 245. Judge McLaughlin suggested that the district judge there had confused the procedure for addressing a motion for summary judgment with the procedure for addressing a default judgment. Vermont Teddy Bear, 373 F.3d at 242; see also Jackson v. Fed. Express, 766 F.3d 189, 196 (2d Cir.2014).
The majority expresses doubt, albeit in a footnote, whether these cases and, more particularly, Trans World Airlines “remain!] good law in light of this court’s subsequent jurisprudence.” Majority Op. at 117 n.17 (citing Finkel v. Romanowicz, 577 F.3d 79, 84 (2d Cir.2009)). This argument overlooks the principle that a panel of this Court is “bound by the decisions of prior panels until such time as they are overruled either by an en banc panel of our Court or by the Supreme Court.” Shipping Corp. of India Ltd. v. Jaldhi Overseas Pte Ltd., 585 F.3d 58, 67 (2d Cir.2009) (internal quotation marks omitted). Neither Trans World Airlines nor the other cases which echo its language have been overruled in this manner or by the mini-e77 banc procedure that the majority employs here. Indeed, Finkel v. Romanowicz, upon which the majority relies, does not even acknowledge the existence of these cases.
While there is dictum in Au Bon Pain Corp. v. Artect, Inc., 653 F.2d 61, 65 (2d Cir.1981), suggesting that a district judge “need not agree that the alleged facts constitute a valid cause of action,” that case did not allude to the prior Second Circuit cases to the contrary, and relied solely on the then-current version of § 2688 of Wright & Miller, which has not changed. Id. The latter, in turn, had relied principally on Ohio Cent. R. Co. v. Central Trust Co., 133 U.S. 83, 10 S.Ct. 235, 33 L.Ed. 561 (1890). 10A Charles Alan Wright, Alan R. Miller & Mary Kane, Federal Practice and Procedure § 2688 at 60 (3d ed.1998). In that case, the Supreme Court held only that the complaint “was taken as confessed; but that fact did not, in itself justify giving complainant more than it claimed.” Ohio Cent. R. Co., 133 U.S. at 90, 10 S.Ct. 235. In this context, the Supreme Court *122observed that, “under the rules and practice of this court in equity” a defaulting defendant is not precluded “on appeal ... from insisting that the averments contained in it do not justify the decree.” Id. at 90-91, 10 S.Ct. 235. Nevertheless, this language assumes a true adversary proceeding in which the defendant appears and challenges or asks to be relieved of the default judgment. Ohio Central does not sanction the proceeding in this case in which multiple judges — indeed, the judicial system itself — assumes an adversarial position on behalf of defaulting defendants.
Moreover, the then-prevailing rules and practices of the Supreme Court preceded the adoption of the Federal Rules of Civil Procedure, including Fed.R.Civ.P. 12(h), which requires that a motion to dismiss a complaint for failure to state a claim must be made before judgment is entered in the district court,' otherwise it is waived and cannot be raised on appeal. See Arbaugh, 546 U.S. at 506-07, 126 S.Ct. 1235. Thus, if a defendant appeared and failed to timely challenge the allegations in the complaint, it would be deemed waived. By contrast, the majority holds that a defendant who defaults does not waive the defense and is in a_ better position than one who appears.
Nevertheless, there is recent Second Circuit authority relying solely on the dictum in Au Bon Pain, and overlooking the Second Circuit.cases to the contrary and discussed above, that hold that a district court has discretion to determine whether the allegations in the complaint, taken as true, establish a cause of action. See Priestley v. Headminder, Inc., 647 F.3d 497, 506 (2d Cir.2011); City of New York v. Mickalis Pawn Shop, LLC, 645 F.3d 114, 137 (2d Cir.2011); Finkel v. Romanowicz, 577 F.3d 79, 84 (2d Cir.2009). In two of these cases, the language can arguably be viewed as dictum because the alternative holding in one case was that the complaint stated a cause of action, Finkel, 577 F.3d at 84, and the holding in the other case that the issue was procedurally forfeited, Mickalis, 645 F.3d at 137. Moreover, in the third case the allegations in the complaint were not well-pleaded because they not only failed to support .the theory of liability alleged, but “actually disproved it.” Priestley, 647 F.3d at 506.1 Under these circumstances, we need not resolve the conflict between the earlier and later cases because the district court ordered “that a default judgment be entered against [the] defendants ... with the amount of the judgment to be determined •after an inquest before ... the magistrate judge.” Default J. & Inquest Order, Greathouse v. JHS Sec., Inc., No. 11-cv-7845 (S.D.N.Y. March 15, 2012), ECF No. 15. The problem here is not the failure of the district judge to enter a default judgment on the basis of the defendants’ failure to appear. Instead, it is the failure of the magistrate judge to follow the order of the district judge.
B. The Default Judgment and the NYLL Retaliation Cause of Action
The district judge also rejected the plaintiffs unopposed objection to the R & R that the magistrate judge failed to award damages on the NYLL retaliation claim. Greathouse v. JHS Sec. Inc., No. 11 CIV. 7845(PAE)(GWG), 2012 WL 5185591, at *6 (S.D.N.Y. Oct. 19, 2012). He reasoned that this claim had not been addressed because the plaintiffs “proposed *123findings of fact and conclusions of law did not make any request for damages on account of that claim,” and “[generally, courts do not consider new arguments ... raised in objections to a magistrate judge’s report and recommendation that were not raised, and thus were not considered, by the magistrate judge.” Id. There are two problems with this holding.
First, Greathouse’s proposed findings of fact and conclusions of law can be reasonably be read as seeking damages on both the FLSA and NYLL retaliation causes of action. Proposed Findings of Fact & Conclusions of Law, Greathouse v. JHS Sec., Inc., No. 11-cv-7845 (S.D.N.Y. May 8, 2012), ECF No. 22. In that document, Greathouse argued that “[i]n addition to the damages related to the nonpayment and underpayment of wages, Plaintiff is also entitled to recover for damages related to his retaliation claims ” Id at 13 (emphasis added). The word “claims,” by its plural form, clearly referred to both retaliation claims, not simply the FLSA claim. While Greathouse addressed the issue of whether he could recover on the FLSA claim in light of Lambert and Kasten, he had no reason to specifically address this issue with respect to the NYLL retaliation claim because unlike the FLSA claim as construed in Lambert, the NYLL claim was not dependent on whether the complaint which caused his employer to retaliate against the plaintiff was made to his supervisor, rather than a governmental agency. Under these 'circumstances, his failure to specifically address the latter cause of action should not have been viewed by the district court as a waiver of the claim.
Second, the district judge may have unintentionally led Greathouse astray by directing an inquest solely on the issue of damages. In so doing, he may have lulled Greathouse into believing that the liability phase of the case was over. Greathouse had no reason explicitly justify his NYLL claim because he had already prevailed on his FLSA claim — or so he (reasonably) thought. Had he known there was a problem with the FLSA claim, he might have acted to more explicitly address his NYLL claim, as he ultimately did when he objected to the R & R.
Finally, the so-called “general rule,” on which the district judge relied, is a judge-made rule that should not automatically be applied without regard to the circumstances of a particular case. Indeed, we have held that “an appellate court has discretion ... to review of its own motion any error not saved by a timely objection.” Curko v. William & Son, Corp., 294 F.2d 410, 413-14 (2d Cir.1961); see also Valdez ex rel. Donely v. U.S., 518 F.3d 173, 181 (2d Cir.2008). We do so when necessary to avoid a miscarriage of justice or to remedy “an obvious instance of misapplied law.” Caruolo v. John Crane, Inc., 226 F.3d 46, 55 (2d Cir.2000). Moreover, while we apply a stringent standard for our consideration of trial errors, “which implicate the significant policy considerations underlying the need for a timely objection, namely, the avoidance of an unnecessary retrial,” we have suggested that a more forgiving standard is justified when such policy considerations are not present. Valdez, 518 F.3d at 182. Indeed, in Williams v. City of New York, 508 F.2d 356, 362 (2d Cir.1974), we held that one consideration weighing in favor of noticing a plain error in a jury instruction for punitive damages was “the remediability of [the] error without a new trial below.” Indeed, in United States v. Male Juvenile, 121 F.3d 34, 38-39 (2d Cir.1997), we held that a district judge had discretion to reconsider a ruling of the magistrate judge even where no objection to it was filed.
*124In the present case, the failure of the magistrate judge to award damages on the NYLL retaliation claim deprived Great-house of relief to which he was entitled based on the defendants’ outrageous conduct. Moreover, a remand to the magistrate judge would not have involved a duplication of effort in which he had already engaged when he conducted the inquest on damages. A remand in the present case would not involve reopening a hearing at which testimony was taken. On the contrary, the magistrate judge did not address the amount of the damage award on either the FLSA retaliation or NYLL retaliation claim. A remand would simply require him to do a mathematical calculation based on the information that Great-house has previously provided regarding the damages to which he was entitled as a result of his retaliatory termination — a much easier task than the one the majority dumps in his lap on remand.
II. The Validity of Lambert
My dissent is not dependent on the continued validity of Lambert. Nevertheless, I add these words because it adds further support to my view that this case is not the appropriate one to reach that issue. In Lambert, we explicitly held that the retaliation cause of action created by the FLSA “does not encompass [retaliation for] complaints made to a supervisor.” Lambert v. Genesee Hosp., 10 F.3d 46, 55 (2d Cir.1993). The case did not turn on whether the complaint was oral or written. Instead, it turned on the separate issue of the proper recipient of the complaint that triggered retaliatory action by the employer. Judge Walker, writing for the panel, explained that, while a retaliation cause of action under Title VII could be based on a complaint made to an employer, the language of the FLSA, as amended by the Equal Pay Act (“EPA”), was much narrower in scope.
Title VII broadly provides that “[i]t shall be an unlawful employment practice for an employer to discriminate against any of his employees ... because he has opposed any practice made an unlawful employment practice by this subchapter, or because he has made a charge, testified, assisted, or participated in any manner in an investigation, proceeding, or hearing under this subchapter.” 42 U.S.C. § 2000e-3(a). The phrase “opposed any practice” encompasses an individual’s complaints to supervisors regardless of whether she also files an EEOC charge.
In contrast, FLSA’s anti-retaliation provision makes it unlawful “to discharge or in any other manner discriminate against any employee because such employee has filed any complaint or instituted or caused to be instituted any proceeding under or related to this chapter, or has testified or is about to testify in any such proceeding, or has served or is about to serve on an industry committee.” 29 U.S.C. § 215(a)(3). The EPA is an amendment to the FLSA and is codified under the same chapter; thus retaliation for filing EPA complaints falls under § 215(a)(3). The plain language of this provision limits the cause of action to retaliation for filing formal complaints, instituting a proceeding, or testifying, but does not encompass complaints made to a supervisor.

Id.

In reaching this conclusion, Judge Walker acknowledged that it was contrary to the holdings in a number of circuits and to the EEOC’s “interpretation in its compliance manual that the EPA retaliation provisions should encompass informal workplace complaints.” Id. Nevertheless, he explained that “[b]ecause we hold that the statute’s language is plain and unambigur *125ous we need not defer to the EEOC’s interpretation in its compliance manual that the EPA retaliation provisions should encompass informal workplace complaints.” Id.
The Supreme Court has subsequently held that a complaint by an employee that triggers retaliatory action by his employer need not be in writing. Kasten v. Saint-Gobain Performance Plastics Corp., — U.S. —, 131 S.Ct. 1325, 179 L.Ed.2d 379 (2011). Unlike Lambert, which focused on the language relating to the issue of with whom a complaint must be filed, Kasten focused solely on the issue of whether an oral complaint is encompassed within the meaning of the word “filed.” Id. at 1331. Relying on the “dictionary definitions” of the term, research that disclosed “that legislators, administrators, and judges have all sometimes used the word ‘file’ in conjunction with oral statements,” and “that oral filings were a known phenomenon at the time of the Act’s passage,” the Court concluded that “[t]he phrase ‘filed any complaint’ might, or might not, encompass oral complaints.” Id. at 1331-32. Indeed, Justice Breyer, writing for the majority, observed that oral complaints can be made to government agencies through “hotlines, interviews, and other oral methods of receiving complaints.” Kasten, 131 S.Ct. at 1334. Moreover, the Department of Labor, in accordance with its position that the FLSA retaliation provision covered oral complaints, had “creatfed] a hotline to receive oral complaints.” Id. at 1335: Consequently, the Supreme Court looked at other factors relating to statutory interpretation to hold that the word “filed” encompassed oral complaints. Id. at 1332-36.
Nevertheless, Kasten expressly left open the issue we decided in Lambert that a complaint — oral or written — made only to a supervisor may not provide the predicate for an FLSA retaliation claim. Id. at 1336. While the complaint in Kasten was made to a supervisor, the employer, Saint Gobain, did not properly preserve the issue for consideration by the Supreme Court. Id. Nor could Saint Gobain take advantage of an exception that would have permitted the Supreme Court to consider the issue on the ground that it was a necessary “predicate to an intelligent resolution of the oral written question that [it] granted certiorari to decide.” Id. (internal quotation marks omitted). As Justice Breyer succinctly stated: “That is to say, we can decide the oral/written question separately — on its own. Thus, we state no view on the merits of Saint-Gobain’s alternative claim.” Id. Nevertheless, the majority declines to take Justice Breyer at his word, and insists that Kasten compels us to consider in this case the issue that the Supreme Court declined to address. I do not agree that we must do so here.
I observed earlier that a panel of this Court is “bound by the decisions of prior panels until such time as they are overruled either by an en banc panel of our Court or by the Supreme Court.” Shipping Corp., 585 F.3d at 67 (internal quotation marks omitted). Where an intervening Supreme Court decision “casts doubt on the prior ruling,” however, that general rule does not apply. Finkel v. Stratton Corp., 962 F.2d 169, 174-75 (2d Cir.1992); see also In re Zarnel, 619 F.3d 156, 168 (2d Cir.2010); Union of Needletrades, Indus. & Textile Emps. v. INS, 336 F.3d 200, 201 (2d Cir.2003). The intervening decision “need not address the precise issue decided by the panel for this exception to apply.” In re Zarnel, 619 F.3d at 168; see also Sullivan v. Am. Airlines, Inc., 424 F.3d 267, 274 (2d Cir.2005) (overruling prior panel when intervening Supreme Court decision “entirely undermine[d]” the assumption underlying the prior panel’s statutory analysis).
*126In re Zarnel provides a particularly informative example of a case in which we overruled a prior holding based on an intervening Supreme Court ruling. The prior Second Circuit case held that the failure of the allegations in the complaint to satisfy the requirements to obtain relief under the statute deprived the district court of subject matter jurisdiction. In re BDC 56 LLC, 330 F.3d 111 (2d Cir.2003). A subsequent Supreme Court ruling set out a standard for resolving when a statutory limitation on coverage is jurisdictional. Arbaugh, 546 U.S. at 515-16, 126 S.Ct. 1235. More specifically, it held “[i]f the Legislature clearly states that a threshold limitation on a statute’s scope shall count as jurisdictional, then courts and litigants will be duly instructed and will not be left to wrestle with the issue.... But when Congress does not rank a statutory limitation on coverage as jurisdictional, courts should treat the restriction as nonjurisdietional in character.” Id. (footnote and internal citation omitted). The statute at issue in In re Zarnel, was not the same statute that we had construed in In re BDC 56. Nevertheless, we explained that the standard set out in Arbaugh compelled the conclusion that the limitation on statutory coverage at issue in In re BDC 56 was not jurisdictional, and that In re BDC 56 should be overruled. In re Zarnel, 619 F.3d at 169 (“We find that, in light of Arbaugh, In re BDC LLC can no longer be considered good law on this point.”).
The circumstances here do not approach those in In re Zarnel, if only because the Supreme Court in Kasten left open the issue that Lambert decided, and did not adopt a broad rule that would cover the facts in that case. Nor does the fact that “[t]he Lambert court’s conclusion ... is contrary to the weight of authority in our sister circuits,” as the majority observes, necessarily provide a basis for rejecting its holding here.2 Indeed, Judge Walker’s unanimous opinion in Lambert acknowledged “that a number of our sister circuits have held to the contrary.” Lambert 10 F.3d at 55. Significantly, he cited with approval a dissenting opinion in one of those cases. Id. (citing EEOC v. Romeo Community Sch., 976 F.2d 985, 990 (6th Cir.1992) (Surheinrich, J., dissenting)). Moreover, he also declined to adopt the EEOC’s interpretation of the statute in its compliance manual. Lambert, 10 F.3d at 55.
In sum, three distinguished judges of the Second Circuit (Judges Lumbard, Winter, and Walker) and the only two Supreme Court Justices (Justices Scalia and Thomas) who have spoken to the issue agree that the FLSA does not encompass complaints made to a supervisor. Indeed, Justice Scalia, who reached the issue of to whom a complaint must be filed, makes a compelling argument supporting and supplementing the holding in Lambert. See Kasten, 131 S.Ct. at 1336-41 (Scalia, J., dissenting).3 The Kasten majority did not respond to Justice Scalia’s argument, be*127cause it declined to reach the issue, and the majority here likewise does not do so. While I do not suggest that the majority’s position is unreasonable, Lambert’s continuing validity should not be resolved in the unusual procedural context of this case.
III. The Application of Kasten
There is one more reason why this case is not an appropriate one to reconsider Lambert. Simply stated, Greathouse cannot recover under the standard set out in Kasten. Even if the Supreme Court had overruled Lambert, the oral complaint made by the plaintiff in this case does not satisfy the standard the Supreme Court prescribed in Kasten for an employee to prevail on an FLSA retaliation cause of action. In that case, the Supreme Court described an oral complaint that would satisfy the FLSA as follows:
To fall within the scope of the antiretaliation provision, a complaint must be sufficiently clear and detailed for a reasonable employer to understand it, in light of both content and context, as an assertion of rights protected by the statute and a call for their protection. This standard can be met, however, by oral complaints, as well as by written ones.
131 S.Ct. at 1335. The oral complaint in this case does not meet this standard. Nor does the majority hold that it does. As described in the majority opinion, Greathouse complained to the defendant Wilcox, the owner and president of JHS, that he had not been paid in several months. If this complaint had been made to a government agency, such as the Department of Labor, the very nature of the complaint and the entity to which it was made would have put the employer on notice of an assertion of rights protected by the statute. Id. at 1341 (Scalia, J., dissenting) (“Filing a complaint with a judicial or administrative body is quite obviously an unambiguous assertion of one’s rights.”).
Greathouse’s simple complaint to JHS when he was not paid did not put the employer on such notice. Indeed, the explicit complaint made by the employee in Kasten provides a useful contrast. Id. at 1329-30. There, the employee — Kasten— complained that the location of time clocks “prevented workers from receiving credit for the time they spent putting on and taking off their work clothes.” Id. at 1329. Kasten not only repeatedly called the issue to Saint Grobain’s attention in accordance with the latter’s internal grievance review procedure, he also told his shift supervisor that “it was illegal for the time clocks to be where they were.” Id. at 1330. Moreover, he told a human resources employee that “ ‘if they were challenged on’ the location in court, ‘they would lose.’ ” Id. Finally, he told his lead operator that he “was thinking about starting a lawsuit about the placement of the time clocks.” Id. The oral complaint in this case does not come close to approaching The specificity and clarity of the complaint in Kasten. By leaving this question undecided, the majority sets this case on a potentially wasteful and circuitous route. If the district court finds that the notice given to the employer was insufficient, then the case would presumably be headed back here once again and we would again be in the position of considering whether to appoint counsel for a defaulting defendant.
In conclusion, I would reverse the judgment of the district court and remand for the calculation of damages on Greathouse’s claim of retaliatory termination. Because the damages overlap, and because Great-house is not entitled to a double recovery, it is not relevant on which cause of action the district judge makes that determination. Unlike the majority, I would not re*128mand to the district court to determine whether the complaint that Greathouse made to his employer provided a sufficient predicate to an FLSA retaliation cause of action.

. The term "well-pleaded allegation” is a “term of art” that does not encompass the issue of whether the allegations in a complaint are sufficient to state a claim. See Trans World Airlines, 449 F.2d at 63 ("For example, an allegation made indefinite or erroneous by other allegations in the same complaint is not a well-pleaded allegation.”).


. The fact that other circuits may disagree is not an answer to this argument. Indeed, it is worth recalling that in McNally v. United States, 483 U.S. 350, 107 S.Ct. 2875, 97 L.Ed.2d 292 (1987), the Supreme Court rejected the unanimous construction of the mail fraud statute, 18 U.S.C. § 1341, by all of the circuits. See id. at 376, 107 S.Ct. 2875 (Stevens, J., dissenting).


. While Justice Scalia's dissent in Kasten voiced concerns over the effect that the analysis in Kasten would have on the issue in the present case, it is helpful to recall Judge Friendly’s admonition that “dissenting opinions are not always a reliable guide to the meaning of the majority; often their predictions partake of Cassandra's gloom more than of her accuracy.” Local 1545 United Broth. of Carpenters and Joiners of America, AFL-CIO v. Vincent, 286 F.2d 127, 132 (2d Cir.1960).